Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 22, 23 and 29 – 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US Pub. No. 2021/0408160 A1).
As to claim 1, Yuan shows a display device (Fig. 1 and paras. 44 – 46) comprising: scan (gate) lines (G1, G2) extending in a first direction (Fig. 1 and para. 63); data lines (DL) extending in a second direction that intersects the first direction and which receive data voltages (Fig. 1 and para. 49); first driving voltage lines (Vss) extending in the second direction and which receive a first driving voltage (Fig. 1 and para. 52); second driving voltage lines (Vdd) extending in the second direction and which receive a second driving voltage (Fig. 1 and para. 54), the second driving voltage being different from the first driving voltage (i.e. low and high, paras. 52 and 54); and pixels (Pdc comprising subpixels Sp, Fig. 1 and para. 48) connected to the scan lines (para. 63) and the data lines (para. 49), wherein each of the pixels includes first (R), second (G), and third (B)subpixels (Fig. 1 and para. 46), which are arranged in the first direction (Fig. 1), the first driving voltage lines and the second driving voltage lines are alternately arranged in the first direction (Fig. 1), a location of one of the first driving 
As to claim 2, Yuan shows that at least one of the first driving voltage lines and the second driving voltage lines is disposed in each of the pixels (Fig. 1).
As to claim 4, Yuan shows that the one of the first driving voltage lines (Vss) is disposed between the first and second subpixels of the first pixel (Fig. 1), and the one of the second driving voltage lines (Vdd) is disposed between the second and third subpixels of the second pixel (Fig. 1).
As to claim 22, Yuan shows a display device (Fig. 1 and paras. 44 – 46) comprising: scan (gate) lines (G1, G2) extending in a first direction (Fig. 1 and para. 63); data lines (DL) extending in a second direction that intersects the first direction and which receive data voltages (Fig. 1 and para. 49); first driving voltage lines (Vss) extending in the second direction and which receive a first driving voltage (Fig. 1 and para. 52); second driving voltage lines (Vdd) extending in the second direction and which receive a second driving voltage (Fig. 1 and para. 54), the second driving voltage being different from the first driving voltage (i.e. low and high, paras. 52 and 54); and pixels (Pdc comprising subpixels Sp, Fig. 1 and para. 48) connected to the scan lines (para. 63) and the data lines (para. 49), wherein each of the pixels includes first (R), second (G), third (B)subpixels and fourth (W) subpixels (Figs. 1 and 2 and paras. 46 and 55), which are arranged in the first direction (Figs. 1 and 2), one of the first driving 
As to claim 23, Yuan shows that the first driving voltage lines and the second driving voltage lines are alternately arranged in the first direction (Figs. 1 and 2).
As to claim 29, Yuan shows a display device (Fig. 1 and paras. 44 – 46) comprising: scan (gate) lines (G1, G2) extending in a first direction (Fig. 1 and para. 63); data lines (DL) extending in a second direction that intersects the first direction and which receive data voltages (Fig. 1 and para. 49); first driving voltage lines (Vss) extending in the second direction and which receive first driving voltages (Fig. 1 and para. 52); and subpixels connected to the scan lines, the data lines, and the driving voltage lines (Fig. 1 and paras. 49, 52 and 63), wherein each of the subpixels includes a first transistor (T3, Fig. 5 and para. 65), which controls a driving current that flows between first and second electrodes of the first transistor in accordance with a voltage applied to a gate electrode of the first transistor (Fig. 5 and para. 55), and one of the driving voltage lines is disposed between the first transistor of one of the subpixels and a data line, among the data lines (Figs. 1 and 5), adjacent to a data line connected to the one of the subpixels (Figs. 1 and 5).
As to claim 30, Yuan shows that each of the subpixels further includes a first capacitor  (CE1, CE2) connected between a second electrode of the first transistor and a third transistor (T1, Fig. 5), wherein the third transistor is connected between the first capacitor and one of the driving voltage lines (of previous subpixel, Figs. 1 and 5).

As to claim 32, Yuan shows that the each of the subpixels further includes: a light-emitting element (LE, Fig. 5 and para. 65), which emits light in accordance with the driving current of the first transistor (para. 73, and a second transistor (G2), which is connected between a first electrode of the light-emitting element and one of the driving voltage lines (Fig. 5).
Allowable Subject Matter
Claims 14 – 21 are allowed.
Claims 3, 5 – 13 and 24 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627